DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending, of which claims 1, 10, and 19 are independent.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention
is directed to an abstract idea without significantly more. 
Step 1: With respect to claims 1, 10, and 19, applying step 1, the preamble of independent
claims 1 and 6, claims a system, a method, and a non-transitory computer-readable medium as such these claims fall within the statutory categories of a machine, process and manufacture respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites: A system for performing sonic boom prediction for an aircraft, the system comprising: 
memory; and 
a processor comprising logic configured to perform a sonic boom prediction algorithm, wherein the logic that performs the sonic boom prediction algorithm comprises: 
first processing logic configured to receive input comprising computational fluid dynamics (CFD) flight data, atmospheric inputs, flight conditions and aircraft trajectory information; 
second processing logic configured to process the input to determine a number of trajectory points, numtraj, and a number of azimuthal angles, numphis, where numtraj and numphis are greater than one (mathematical concepts - data conversion – MPEP 2106.04(a)(2)(1)(A)(ii).); and 
third processing logic configured to process the input over all of the trajectory points, numtraj, and all of the azimuthal angles, numphis, to determine an extent of a sonic boom primary carpet and sonic-boom loudness levels at multiple trajectory points over a supersonic mission of the aircraft (mental process - observation, evaluation, judgment, opinion).
The limitation of “determine a number of trajectory points, … and a number of azimuthal angles” is an abstract idea because it is directed to a mathematical concept of data conversion of calculating from the input data a trajectory or path. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion,
which has been found to be an abstract idea (mathematical concepts – data conversion - MPEP 2106.04(a)(2)(1)(A)(ii).).
The limitation of “…determine an extent of a sonic boom primary carpet and sonic-boom loudness levels at multiple trajectory points over a supersonic mission of the aircraft” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP
2106.04(a)(2)(1II). For example, a person could mentally with the use of pen and paper
perform some judgement on "sonic boom" coverage and "loudness" estimate on the data.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations (Bolded for emphasis) outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: A system for performing sonic boom prediction for an aircraft, the system comprising (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)): 
memory (mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f)); and 
a processor comprising logic configured to perform a sonic boom prediction algorithm, wherein the logic that performs the sonic boom prediction algorithm comprises (mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f)): 
first processing logic configured to receive input (mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f)) comprising computational fluid dynamics (CFD) flight data, atmospheric inputs, flight conditions and aircraft trajectory information (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)); 
second processing logic configured to process the input (mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f)) to determine a number of trajectory points, numtraj, and a number of azimuthal angles, numphis, where numtraj and numphis are greater than one; and 
third processing logic configured to process the input (mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f)) over all of the trajectory points, numtraj, and all of the azimuthal angles, numphis, to determine an extent of a sonic boom primary carpet and sonic-boom loudness levels at multiple trajectory points over a supersonic mission of the aircraft.
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to computer-based analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing any resulting design changes in the sonic boom system. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(d). Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the preamble limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Furthermore, as Berkheimer evidence that the claim elements “first processing logic configured to receive input”, is well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional. 
The claim elements “memory”, “a processor comprising logic”, “second processing logic configured to process the input” and “third processing logic configured to process the input” amounts to merely applying the mathematical concept using a computer, which are not enough to qualify as significantly more under the MPEP, "Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))". Additionally, activity such as collecting data and then storing results/data, as supported by the MPEP 2106.05(d)(II)(iv), indicates that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea. For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101. Independent claims 10 and 19 are directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more.
The same conclusion is reached for the dependent claims of claims 1 and 10, see below for detail.
Claims 2 and 11 recite “wherein the third processing logic comprises: logic configured to determine positive and negative azimuthal cut-off angles for the sonic boom primary carpet; and logic configured to determine an extent of the sonic boom primary carpet on either side of the aircraft based on the positive and negative azimuthal cut-off angles.” Each of these limitations is a further recitation of an abstract idea of mathematical calculations relating to specific algorithm calculations.
Claims 3 and 12 recite “wherein the third processing logic further comprises: logic configured to determine, for each azimuthal angle, phi, ray tubes to be used in a geometrical ray acoustics algorithm; and logic configured to determine, for each azimuthal angle phi, ray tube areas and model Doppler wind effects to set up rays according to the geometrical ray acoustics algorithm.” Each of these limitations is a further recitation of an abstract idea of mathematical calculations relating to specific algorithm calculations.
Claims 4 and 13 recite “wherein the geometrical ray acoustics algorithm is performed for each azimuthal angle and comprises steps of: a. steepening a waveform associated with the ray tube areas based on propagation nonlinearity over a preselected incremental time step; b. applying a thermo-viscous absorption algorithm to the waveform; c. applying a molecular relaxation algorithm to the waveform; d. moving the waveform toward the ground using the preselected incremental time step; e. dynamically modifying the preselected incremental time step to prevent multi-valuedness from occurring in the waveform; and repeating steps a. - e. until the waveform reaches the ground or a user-specified altitude level.” Each of these limitations is a further recitation of an abstract idea of mathematical calculations relating to specific algorithms and time variations.
Claims 5 and 14 recite “wherein the third logic further comprises: logic configured to apply scaling and compute loudness metrics when the waveform reaches the ground or a user-specified altitude level to obtain ground signatures, sonic boom intersection locations with the ground and loudness metrics; and logic configured to store the ground signatures, sonic boom intersection locations with the ground and the loudness metrics in memory.” Applying scaling is multiplication of values and is therefore a further recitation of a mathematical concept abstract idea, and storing the signatures and locations is well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well understood, routine, and conventional.
Claims 6 and 15 recite “logic configured to determine, prior to the logic determining ray tube areas and model Doppler wind effects to set up rays, whether or not to trigger a focus boom calculation; and logic configured to perform a focus boom calculation if a determination is made to trigger the focus boom calculation.” Each of these limitations are further recitations of an abstract idea of a mental process - observation, evaluation, judgment, opinion.
Claims 7 and 16 recite “wherein the logic performs the focus boom calculation by performing a focus boom calculation algorithm comprising: a. steepening a waveform associated with the ray tube areas based on propagation nonlinearity over a preselected incremental time step; b. applying a thermo-viscous absorption algorithm to the waveform; c. applying a molecular relaxation algorithm to the waveform; d. moving the waveform toward the ground using the preselected incremental time step; e. dynamically modifying the preselected incremental time step to prevent multi- valuedness from occurring in the waveform; and repeating steps a. - e. until the waveform reaches an edge of a computational domain of a Tricomi equation solver.” Each of these limitations is a further recitation of an abstract idea of mathematical calculations relating to specific algorithms and time variations.
Claims 8 and 17 recite “logic configured to perform analysis of evanescent, focus boom signatures and post-focus boom signatures after the waveform reaches the edge of the computational domain.” This limitation is well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are wen understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, the claim does not include significantly more than the abstract idea.
Claims 9 and 18 recite “wherein the system is incorporated into an aircraft cockpit display system of the aircraft to allow a pilot of the aircraft to observe sonic boom prediction in real-time during flight.” This limitation is well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are wen understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, the claim does not include significantly more than the abstract idea.
Therefore, claims 1-19 are not patent eligible.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilon, European Patent Application, EP 1970683 A2 (“Pilon”).
Claim 1. Pilon discloses A system for performing sonic boom prediction for an aircraft (Pilon, Abstract describing system for determining the acoustic signature or predictions of shock waves or sonic booms from an aircraft), the system comprising: 
memory; and processor comprising logic configured to perform a sonic boom prediction algorithm (Pilon, Fig. 4 illustrating computer elements for performing the sonic boom predictions), wherein the logic that performs the sonic boom prediction algorithm comprises: 
first processing logic configured to receive input comprising computational fluid dynamics (CFD) flight data, atmospheric inputs, flight conditions and aircraft trajectory information (Pilon, Fig. 4 citing inputs of atmospheric data, terrain data, aircraft trajectory information; [0012] “The aircraft's current flight characteristics are input to initialization process 102. The information provided to process 102 can include velocities, accelerations, Mach number, load factor, attitude angles (pitch, roll, and yaw), altitude, atmospheric conditions, terrain information, as well as other suitable information.”; [0013] “Process 102 can include determining the static pressure signal in the aircraft near field. In a simulated environment, this near field signal can be extracted from a computational fluid dynamics (CFD) solution of the flow around the aircraft. If the aircraft is accelerating or maneuvering, the signal can be generated or suitably modified to take the time dependent nature of the maneuvers into account.” Emphasis added. See also Table 1 indicating various input parameters); 
second processing logic configured to process the input to determine a number of trajectory points, numtraj, and a number of azimuthal angles, numphis, where numtraj and numphis are greater than one (Pilon, [0024] “Referring again to FIG. 1, process 106 includes determining ray tube scaling effects and/or determining the location of boom focusing (zero ray tube area). In this process, a ray tube composed of four rays is composed at each aircraft azimuthal angle, for each temporal point in the supersonic trajectory.”; see Table 1 Azimuthal increment.); and 
third processing logic configured to process the input over all of the trajectory points, numtraj, and all of the azimuthal angles, numphis, to determine an extent of a sonic boom primary carpet and sonic-boom loudness levels at multiple trajectory points over a supersonic mission of the aircraft (Pilon, Fig. 1 120 trajectory points complete, this is part of the loop to process all points to then generate boom carpet file 122; [0036] “Noise metrics are useful for assessment of the perception , startle, and annoyance of sonic boom signals. In some embodiments, methods for determining the Perceived Level (PL) of noise, as specified in International Standards Organization (ISO) 532:1975 can be used. When process 110 and 112 determine the ground sonic boom signal, the narrow band and one-third octave band power spectra may also be determined. These spectra can then be used to determine the signal's Perceived Level, and A-weighted, C-weighted, and flat-weighted Sound Exposure Levels, as further specified in IS0532.”; [0039] “Process 120 determines whether all the trajectory points have been completed. If not, control transitions to process 102 to begin processing the next trajectory path along the rays. When all trajectory points have been processed, process 122 generates the boom carpet file, which may be presented to a user via an interactive display and/or output to a file in text or binary values.”).

Claim 2. Pilon discloses the system of claim 1, wherein the third processing logic comprises: logic configured to determine positive and negative azimuthal cut-off angles for the sonic boom primary carpet; and logic configured to determine an extent of the sonic boom primary carpet on either side of the aircraft based on the positive and negative azimuthal cut-off angles (Pilon, [0021] “The sonic boom heard at ground level 306 is the intersection of the ground 306 and the ray cone 304, and is referred to as a "carpet boom." Ray cone 304 spreads broadly beneath aircraft 302, as depicted in FIG. 3B.”; [0024] “Referring again to FIG. 1, process 106 includes determining ray tube scaling effects and/or determining the location of boom focusing (zero ray tube area). In this process, a ray tube composed of four rays is composed at each aircraft azimuthal angle, for each temporal point in the supersonic trajectory. Vector cross-products are used to calculate the ray tube cross-sectional area as the rays are traced to the ground. Focusing occurs whenever a zero ray tube area is encountered.”).

Claim 9. Pilon discloses the system of claim 1, wherein the system is incorporated into an aircraft cockpit display system of the aircraft to allow a pilot of the aircraft to observe sonic boom prediction in real-time during flight (Pilon, [0042] “Additionally, the output of system 400 and process 100 can be used during operation to alert crewmembers of the level of acoustic disturbance that has been caused, and/or is likely to be caused, under current or predicted flight conditions. Visual, aural, and/or other suitable cues may be provided to operators to indicate corrective action that may be taken to reduce disturbances. The actual and predicted acoustic levels may further be provided to an automated control system that operates the device autonomously (i.e., without operator input) to maintain acoustic disturbances within prespecified levels.”).

Claim 10. A method for performing sonic boom prediction for an aircraft, the method comprising (Pilon, [0011] “Referring to FIG. 1, a flow diagram of an embodiment of sonic boom acoustic level (AL) determination logic 100 is shown. Process 100 can be performed in a simulated environment, an analysis workstation, as well as onboard a vehicle, such as an aircraft, during operation. While the examples described herein pertain to an aircraft, the systems and methods described can be applied to determine the acoustic levels of any suitable device.”). Further, incorporating the rejections of claim 1, claim 10 is rejected as discussed above for substantially similar rationale.
Claim 11 contains limitations fora system which are similar to the limitations for the
system described in claim 2, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations fora system which are similar to the limitations for the
system described in claim 9, and is rejected for the same reasons as detailed above.

Claim 19. A computer program for performing sonic boom prediction for an aircraft, the computer program comprising computer instructions for execution by a processor, the computer instructions being embodied on a non-transitory computer-readable medium, the computer instructions comprising (Pilon, [0041] “Processor 402 can be embodied in any suitable computing device(s) using any suitable combination of hardware, software, and/or firmware, such as microprocessors, Field Programmable Gate Arrays (FPGAs), Application Specific Integrated Circuit (ASICs), or other suitable devices and/or software modules. Information can be provided by sensors and databases onboard the vehicle or from a location remote from the vehicle. Communication with processor 402 from remote locations can be accomplished via one or more mobile or stationary communication links. The information to and from processor 402 can be accessed via a distributed or local computer network. Logic instructions and data associated with process 100 can also be distributed on computer readable media and transmitted over information networks for execution on other processors 402.”). Further, incorporating the rejections of claim 1, claim 19 is rejected as discussed above for substantially similar rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pilon, European Patent Application, EP 1970683 A2 (“Pilon”) in view of Tillotson et al., US Patent No. 7,530,266 (“Tillotson”).
Claim 3. Pilon discloses the system of claim 2, wherein the third processing logic further comprises: logic configured to determine, for each azimuthal angle, phi, ray tubes to be used in a geometrical ray acoustics algorithm; and logic configured to determine, for each azimuthal angle phi, ray tube areas (Pilon, [0020] “The ray tracing scheme employed process 104 can be based on equations (9) through (12) .A predictor-corrector scheme can be employed, incrementing in time from the aircraft near field location through the layered atmosphere to a location on the ground. Each ray's initial trajectory is determined by the speed and direction of the aircraft. For steady level flight, the initial trajectory is orthogonal to the aircraft Mach cone. A ray tube, composed of multiple rays, for example, 4 rays, calculated with the incremental approach, can be used to determine the amplitude of the sonic boom signal.”; [0021] “If the aircraft is maneuvering or accelerating, a series of ray tubes can be determined in order to capture the effects of the maneuver in process 106. Referring to FIG. 3A, when aircraft 302 moves faster than the speed of sound and begins to outrun the pressure wave, ray cone 304 spreads forward from the nose of aircraft 302. The sonic boom heard at ground level 306 is the intersection of the ground 306 and the ray cone 304, and is referred to as a "carpet boom." Ray cone 304 spreads broadly beneath aircraft 302, as depicted in FIG. 3B.”). 
Pilon does not explicitly disclose model Doppler wind effects to set up rays according to the geometrical ray acoustics algorithm.
Tillotson teaches model Doppler wind effects to set up rays according to the geometrical ray acoustics algorithm (Tillotson, column 8 lines 1-23 “Doppler is also useful for detecting turbulence. The size of turbulence cells is typically a few hundred meters or smaller. An airplane can fly over one in a few seconds at most, so turbulence will delay some sound paths and accelerate others quite nearby. Turbulence will therefore appear as short-period humps and valleys in the Doppler curve, so it can be detected by applying a high-pass filter to the Doppler curve. Because turbulence usually has a vertical wind component, its effect on the delay of near-vertical sound waves is much stronger than the effect of horizontal wind….Arrival angle results for our model are shown in FIG. 5 with the calm 72c, wind impacted 74c and temperature impacted 76c curves and, as for Doppler, the curves have measurable differences which are employed in the calculations described herein.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Pilon (directed to predicting sonic and other shockwaves caused by airplane flight) and Tillotson (directed to atmospheric modeling) and arrived at an acoustic wave prediction system including Doppler wind effects in the analysis. One of ordinary skill in the art would have been motivated to make such a combination because it ensures the pilots and crew can make necessary adjustments to flight paths in order to reduce the number of sonic booms heard on the ground by fully analyzing the turbulence effects as part of the prediction system. In this way, the combination benefits by reducing the annoyance of an aircraft flying over the ground. 

Claim 4. Modified Pilon teaches the system of claim 3, wherein the geometrical ray acoustics algorithm is performed for each azimuthal angle and comprises steps of: a. steepening a waveform associated with the ray tube areas based on propagation nonlinearity over a preselected incremental time step; b. applying a thermo-viscous absorption algorithm to the waveform; c. applying a molecular relaxation algorithm to the waveform; d. moving the waveform toward the ground using the preselected incremental time step; e. dynamically modifying the preselected incremental time step to prevent multi- valuedness from occurring in the waveform; and repeating steps a. - e. until the waveform reaches the ground or a user-specified altitude level (Pilon, Fig. 1 showing iterative process of repetition of the steps of the system and method; [0025] “Process 108 includes determining whether the signals are focused, which can occur when an aircraft is accelerating, turning, and/or pitching downward. If the signals are focused, process 110 includes determining sound behavior near the focus area. In some embodiments, the behavior is determined using the nonlinear Tricomi equation, which governs the behavior of sound propagation near a fold caustic. This equation is solved through an iterative process on an unsteady, pseudo-time version of the equation,” [0030] “The shock waves in sonic boom signals are affected by molecular relaxation and thermoviscous mechanisms in the atmosphere, which give them finite thickness, or "rise time."”).

Claim 5. Modified Pilon teaches the system of claim 4, wherein the third logic further comprises: logic configured to apply scaling and compute loudness metrics when the waveform reaches the ground or a user-specified altitude level to obtain ground signatures, sonic boom intersection locations with the ground and loudness metrics; and logic configured to store the ground signatures, sonic boom intersection locations with the ground and the loudness metrics in memory (Pilon, [0035] “Process 114 includes determining the interaction of the shock signal with the ground. When a sonic boom signal reaches a listener at the ground, reflections and absorptions can significantly alter the signal.”; [0036] “Noise metrics are useful for assessment of the perception, startle, and annoyance of sonic boom signals. In some embodiments, methods for determining the Perceived Level (PL) of noise, as specified in International Standards Organization (ISO) 532:1975 can be used. When process 110 and 112 determine the ground sonic boom signal, the narrow band and one-third octave band power spectra may also be determined.”).

Claim 6. Modified Pilon teaches the system of claim 3, further comprising: logic configured to determine, prior to the logic determining ray tube areas and, whether or not to trigger a focus boom calculation; and logic configured to perform a focus boom calculation if a determination is made to trigger the focus boom calculation (Pilon, [0039] “Process 120 determines whether all the trajectory points have been completed. If not, control transitions to process 102 to begin processing the next trajectory path along the rays. When all trajectory points have been processed, process 122 generates the boom carpet file, which may be presented to a user via an interactive display and/or output to a file in text or binary values. The output file may be used to generate tables, graphs, charts, and any other desired output form. Process 124 can be included to generate a file that includes data regarding the locations of focused locations in the solutions.”).
Tillotson teaches model Doppler wind effects to set up rays (Tillotson, column 8 lines 1-23 “Doppler is also useful for detecting turbulence. The size of turbulence cells is typically a few hundred meters or smaller. An airplane can fly over one in a few seconds at most, so turbulence will delay some sound paths and accelerate others quite nearby. Turbulence will therefore appear as short-period humps and valleys in the Doppler curve, so it can be detected by applying a high-pass filter to the Doppler curve. Because turbulence usually has a vertical wind component, its effect on the delay of near-vertical sound waves is much stronger than the effect of horizontal wind….Arrival angle results for our model are shown in FIG. 5 with the calm 72c, wind impacted 74c and temperature impacted 76c curves and, as for Doppler, the curves have measurable differences which are employed in the calculations described herein.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Pilon (directed to predicting sonic and other shockwaves caused by airplane flight) and Tillotson (directed to atmospheric modeling) and arrived at an acoustic wave prediction system including Doppler wind effects in the analysis. One of ordinary skill in the art would have been motivated to make such a combination because it ensures the pilots and crew can make necessary adjustments to flight paths in order to reduce the number of sonic booms heard on the ground by fully analyzing the turbulence effects as part of the prediction system. In this way, the combination benefits by reducing the annoyance of an aircraft flying over the ground. 

Claim 7. The system of claim 6, wherein the logic performs the focus boom calculation by performing a focus boom calculation algorithm comprising: a. steepening a waveform associated with the ray tube areas based on propagation nonlinearity over a preselected incremental time step; b. applying a thermo-viscous absorption algorithm to the waveform; c. applying a molecular relaxation algorithm to the waveform; d. moving the waveform toward the ground using the preselected incremental time step; e. dynamically modifying the preselected incremental time step to prevent multi- valuedness from occurring in the waveform; and repeating steps a. - e. until the waveform reaches an edge of a computational domain of a Tricomi equation solver (Pilon, [0025] “the behavior is determined using the nonlinear Tricomi equation, which governs the behavior of sound propagation near a fold caustic. This equation is solved through an iterative process on an unsteady, pseudo-time version of the equation, where diffraction effects and nonlinear effects have been separated.”; [0027] “The second term on the right side above determines the nonlinear distortion of the signal, and can lead to multi-valued waveforms. Before a waveform becomes multi-valued, however, a shock (infinite slope in the pressure signal) is formed. The distance D-X5, from the current point on the propagation path, at which a shock first forms can be determined by calculating the location where the slope of the pressure signal becomes infinite”).

Claim 8. The system 7, further comprising: logic configured to perform analysis of evanescent, focus boom signatures and post-focus boom signatures after the waveform reaches the edge of the computational domain (Pilon, Fig. 1 108 Focusing occurs, 110 Determine sound behavior near focus, 112 propagate to ground; claim 5 describing determining focus of acoustic signals and location and strength of the acoustic signals when the signals are focused).

Claim 12 contains limitations fora system which are similar to the limitations for the
system described in claim 3, and is rejected for the same reasons as detailed above.

Claim 13 contains limitations fora system which are similar to the limitations for the
system described in claim 4, and is rejected for the same reasons as detailed above.

Claim 14 contains limitations fora system which are similar to the limitations for the
system described in claim 5, and is rejected for the same reasons as detailed above.

Claim 15 contains limitations fora system which are similar to the limitations for the
system described in claim 6, and is rejected for the same reasons as detailed above.

Claim 16 contains limitations fora system which are similar to the limitations for the
system described in claim 7, and is rejected for the same reasons as detailed above.

Claim 17 contains limitations fora system which are similar to the limitations for the
system described in claim 8, and is rejected for the same reasons as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berson et al., US Patent Application Publication No. 2005/0098681 related to supersonic flight and providing systems to alert crewmembers of the level of sonic boom disturbance that have been caused, and are likely to be caused, under current flight conditions.
Shen, US Patent Application Publication No. 2017/0132356 related to modeling and analysis of supersonic aircraft to predict sonic booms to aid in the design of the aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148